Exhibit 99.1 FOR IMMEDIATE RELEASE December 8, 2015 Nasdaq Capital Markets - GTIM GOOD TIMES RESTAURANTS REPORTS Q4 AND FISCAL YEAR END RESULTS Total Revenues +77% with Restaurant Level Operating Profit +63% in Q4* Adjusted EBITDA +150% in Q4 * Conference Call Tuesday, December 8, 2015, at 3:00 p.m. MST/5:00 p.m. EST (DENVER, CO) Good Times Restaurants Inc. (GTIM), operator of Good Times Burgers & Frozen Custard, a regional quick service restaurant chain focused on fresh, high quality, all natural products and Bad Daddy’s Burger Bar, a full service, upscale concept today announced its preliminary unaudited financial results for the fourth fiscal quarter ended September 30, 2015. Key highlights of the Company’s financial results vs prior year include: · Same store sales for company-owned Good Times restaurants increased 6.8% for the quarter and 6.9% for the year on top of last year’s increase of 11.9% for the quarter and 14.6% for the year, which makes over five years of consecutive quarterly same store sales growth · Same store sales for company-owned Bad Daddy’s restaurants increased 6.8% for the quarter · Total revenues increased 77% to $14,551,000 for the quarter and increased 59% to $44,057,000 for the year, which reflects the acquisition of Bad Daddy’s International on May 7, 2015 · Restaurant Level Operating Profit (a non-GAAP measure) for Good Times restaurants increased $80,000 or 6.4% over last year during the quarter and increased $470,000 or 10.3% for the year* · Sales for the Bad Daddy’s restaurants for the quarter were $6,636,000 and Bad Daddy’s Restaurant Level Operating Profit (a non-GAAP measure) was $994,000 or 15.0% as a percent of sales * · Total Restaurant Level Operating Profit (a non-GAAP measure) increased 63% to $2,331,000 for the quarter * · Net Loss for the quarter was $52,000 versus $150,000 last year, including an increase in general and administrative expenses of $316,000 from last year and a total of $87,000 in one-time acquisition costs related to the acquisition of Bad Daddy’s International · Adjusted EBITDA (a non-GAAP measure) for the quarter increased 150% to $876,000 from $350,000 and increased 200% to $2,503,000 from $836,000 for the fiscal year* · The Company ended the quarter with $13.8 million in cash *For a reconciliation of restaurant level operating profit and Adjusted EBITDA to the most directly comparable financial measures presented in accordance with GAAP and a discussion of why the Company considers them useful, see the financial information schedules accompanying this release. Boyd Hoback, President & CEO said “We are pleased with our results from both brands in the fourth quarter and look forward to another year of robust growth for the company in fiscal 2016.We are absorbing some excess labor costs on Bad Daddy’s right now as we ramp up for our new store openings that are on a fairly tightly compressed timetable and we continue to invest in training and staffing in the North Carolina restaurants.Our same store sales trends so far in the first quarter of fiscal 2016 have continued to increase in the mid-single digits for both brands.Our focus is on executing on our new Bad Daddy’s openings, continuing to increase our same store sales and building a high quality team to support our growth.” Hoback concluded, “Subsequent to the fiscal year end we opened one Bad Daddy’s restaurant in late October, will open one on December 8 and are on track for one in each of January, February and March with additional stores during the remainder of fiscal 2016.We are working on our development for fiscal 2017, which we anticipate will include new stores in Colorado, North Carolina and additional new markets.” Preliminary 2016 Outlook: The Company currently anticipates the following for fiscal 2016: · Total revenues of approximately $67 million to $69 million · Total revenue estimates assume same store sales growth of approximately 4% for the Good Times concept and low single digits for the Bad Daddy’s concept · General and administrative expenses of approximately $6.1 million to $6.2 million, including approximately $800,000 of non-cash equity compensation expense · The opening of 1 new Good Times restaurant · The opening of 8 new Bad Daddy’s restaurants (two signed leases on new developments originally planned for fiscal 2016 won’t be delivered by the landlords until later in fiscal 2016) · Total Adjusted EBITDA* of approximately $4.2 million to $4.5 million (versus a previous range of $4.8 million to $5.5 million with the adjustment weighted toward the first 6 months of the fiscal year due to the timing of new Bad Daddy’s restaurant development) · Restaurant pre-opening expenses of approximately $2.6 million to $2.7 million · Capital expenditures (net of tenant improvement allowances) of approximately $10 million to $11 million Conference Call: Management will host a conference call to discuss its fourth quarter and fiscal 2015 financial results on Tuesday, December 8, 2015 at 3:00 p.m. MST/5:00 p.m. EST.Hosting the call will be Boyd Hoback, President and Chief Executive Officer, and Jim Zielke, Chief Financial Officer. The conference call can be accessed live over the phone by dialing (866) 209-0088, conference code 79858905.The conference call will also be webcast live from the Company's corporate website www.goodtimesburgers.comunder the Investor Homepage “Events & Presentations” section. An archive of the webcast will be available at the same location on the corporate website shortly after the call has concluded. About Good Times Restaurants Inc.: Good Times Restaurants Inc. (GTIM) operates Good Times Burgers & Frozen Custard, a regional chain of quick service restaurants located primarily in Colorado, in its wholly owned subsidiary, Good Times Drive Thru Inc.Good Times provides a menu of high quality all natural hamburgers, 100% all natural chicken tenderloins, fresh frozen custard, fresh cut fries, fresh lemonades and other unique offerings.Good Times currently operates and franchises 38 restaurants. GTIM owns and operates Bad Daddy’s Burger Bar restaurants.Bad Daddy’s Burger Bar is a full service, upscale, “small box” restaurant concept featuring a chef driven menu of gourmet signature burgers, chopped salads, appetizers and sandwiches with a full bar and a focus on a selection of craft microbrew beers in a high energy atmosphere that appeals to a broad consumer base. Forward Looking Statements: This press release contains forward looking statements within the meaning of federal securities laws.The words “intend,” “may,” “believe,” “will,” “should,” “anticipate,” “expect,” “seek” and similar expressions are intended to identify forward looking statements.These statements involve known and unknown risks, which may cause the Company’s actual results to differ materially from results expressed or implied by the forward looking statements.These risks include such factors as the uncertain nature of current restaurant development plans and the ability to implement those plans, delays in developing and opening new restaurants because of weather, local permitting or other reasons, increased competition, cost increases or shortages in raw food products, and other matters discussed under the “Risk Factors” section of Good Times’ Annual Report on Form 10-K/A for the fiscal year ended September 30, 2014 filed with the SEC.Although Good Times may from time to time voluntarily update its forward looking statements, it disclaims any commitment to do so except as required by securities laws. GOOD TIMES RESTAURANTS INC INVESTOR RELATIONS CONTACTS: Boyd E. Hoback, President and CEO, (303) 384-1411 Jim Zielke, Chief Financial Officer (303) 384-1432 Christi Pennington (303) 384-1440 Mike Porter, Porter, LeVay & Rose (212) 564-4700 Good Times Restaurants Inc. Unaudited Supplemental Information (In thousands, except per share amounts) Three Months Ended September 30, Twelve Months Ended September 30, Statement of Operations Net revenues: Restaurant sales $ Area development and franchise fees 0 0 0 6 Franchise revenues Total net revenues Restaurant Operating Costs: Food and packaging costs Payroll and other employee benefit costs Restaurant occupancy costs Other restaurant operating costs Royalty expense 0 36 54 New store preopening costs Depreciation and amortization Total restaurant operating costs General and administrative costs Advertising costs Acquisition costs 87 0 0 Franchise costs 26 32 96 Loss (gain) on disposal of restaurants and equipment 27 3 9 ) Income (loss) from operations ) ) ) Other income (expense): Interest income (expense), net ) 0 ) 5 Other expense (2
